DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In response to the non-compliant or non-responsive amendment filed 21 April 2021 wherein applicant amends claims 1, 5-8, cancels claims 2-3, adds new claim 8 and claims 1 and 4-8 are pending in this application. 


Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to the claims along with the applicant’s arguments on pages 6 & 7 of the remarks are deemed persuasive to overcome the prior art. The prior art does not disclose nor fairly suggest according to the independent claims, “wherein, in response to detecting, by the image processing device, that the height based on the height map is defined corresponding to the position on the horizontal plane, the step of configuring configures the predetermined object to be movable in the range with the height that is greater than or equal to the height based on the height map, and wherein, in response to detecting, by the image processing device, that the height based on the height map is not defined corresponding to the position on the horizontal plane, the step of configuring configures the predetermined object to be movable in a range with a height that is greater than or equal to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715